BOND, J.
(concurring) — I concur in the learned
opinion of our Brother Revellb for the following reasons :
The probate court had no legal right to close the administration pending a timely suit in the circuit court to establish a demand against the estate, for until that suit should be finally determined the estate could not be fully administered, and that court is only permitted to adjudge a final settlement after a full administration. [Sec. 239, R. S. 1909.]
When the certified copy of the judgment of the Supreme Court was presented to the probate court, the latter court was advised of á conclusively adjudged fact (a large indebtedness against the estate), which, if it had known at the time, would have prevented this judgment discharging executrix, and was further advised that the plaintiff in the judgment exhibited was entitled under the statute to have it filed as an established demand against the estate. Hence it was the plain duty of the probate judge, upon the exhibition to him of the final judgment of this- court, to have ordered the proper classification of the said judgment as a demand against the estate of Samuel Leathe, and to have set aside and for naught held the entry on the records of the probate court of July 7, 1909, purporting to show a final settlement of said estate and the discharge of the executrix.
*384The facts warranting such action on the part of the probate judge were conclusively shown by the. certified transcript of the proceedings and final decision and judgment of this court fixing the amount of the demand against the executrix of the estate.
Hence there was no necessity for the adoption by the plaintiff in that judgment of other modes of redress which might be applicable, except for the conclusive effect and the controlling force of the final decision and judgment of this court.
Faris, J., concurs in this opinion.